DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on October 15, 2021 has been entered and made of record.

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numerals “800”, “802”, “804”, “806”, “808A” and “808B” shown in Figure 8.  It should also be noted that the brief description of the drawings for Figures 8-13 (i.e., Paragraphs [0041]-[0046]) appears to correspond to Figures 9-14, respectively.  Corresponding brief and detailed description for Figure 8 appears to be missing from the specification.
Reference Numerals “1”, “11” and “12” shown in Figure 11.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0202] lines 3-4: “FIG. 8 shows a Bayer arrangement of color filters on the pixel array of an image sensor” should read -- FIG. 9 shows a Bayer arrangement of color filters on the pixel array of an image sensor --
Paragraph [0202] lines 5-6: “color has been replaced by grayscale as indicated by the key in the top left hand corner of FIG. 3” should read -- color has been replaced by grayscale as indicated by the key in the top left hand corner of FIG. 9 --
Paragraph [0204] lines 2-3: “FIG. 9 presents a plot of QE versus wavelength broken down into each color channel” should read -- FIG. 10 presents a plot of QE versus wavelength broken down into each color channel --
Paragraph [0207] lines 1-7: “FIG. 10 illustrates an exemplar optical tracking system 115 that is a stereo system having first and second optical modules 1011A and 1011B and a structured light projector 1012. In some embodiments, the optical tracking system 115 may form part of a lighting system. The optical modules 1011A and 1011B each have a camera, lenses, and optional filters (e.g., NIR filters to make the system more robust to environmental lighting pollution. Optical modules 1011A and 1011B may optionally be surrounded by light-sources (e.g. IR-LEDs) that are used when fiducials are passive fiducial markers made of NIR reflective material” should read -- FIG. 11 illustrates an exemplar optical tracking system 115 that is a stereo system having first and second optical modules 1111A and 1111B and a structured light projector 1112. In some embodiments, the optical tracking system 115 may form part of a lighting system. The optical modules 1111A and 1111B each have a camera, lenses, and optional filters (e.g., NIR filters to make the system more robust to environmental lighting pollution. Optical modules 1111A and 1111B may optionally be surrounded by light-sources (e.g. IR-LEDs) that are used when fiducials are passive fiducial markers made of NIR reflective material --
Paragraph [0210] line 1 and line 5: “the structured light module 1012” should read -- the structured light module 1112 --
Paragraph [0211] lines 1-2: “A faster and more versatile method is the projection of patterns having many stripes at once, examples of which are disclosed in FIGS. 11A-11B” should read -- A faster and more versatile method is the projection of patterns having many stripes at once, examples of which are disclosed in FIGS. 12A-12B --
Paragraph [0211] lines 5-6: “The structured light module 1012” should read -- The structured light module 1012 --
Paragraph [0212] lines 1-6: “In another embodiment, light may be projected by the structured light module 1012 in random or pseudo-random patterns, such as by projecting random or pseudo-random points, an example of which is illustrated in FIG. 12. These points are seen by the camera(s) and stereo reconstruction techniques can be applied to retrieve the 3D surface. The advantages of having a structured light module 1012 included within or integral with the optical tracking system 115 include that the cameras of the optical modules 1011A and 1011B” should read -- In another embodiment, light may be projected by the structured light module 1112 in random or pseudo-random patterns, such as by projecting random or pseudo-random points, an example of which is illustrated in FIG. 13. These points are seen by the camera(s) and stereo reconstruction techniques can be applied to retrieve the 3D surface. The advantages of having a structured light module 1112 included within or integral with the optical tracking system 115 include that the cameras of the optical modules 1111A and 1111B --
Paragraph [0213] line 2: “the structured light module 1012” should read     -- the structured light module 1112 --
Paragraph [0213] line 6: “the optical module 1011A and 1011B” should read -- the optical module 1111A and 1111B --
Paragraph [0214] line 1: “the structured light module 1012” should read     -- the structured light module 1112 --
Paragraph [0215] line 1: “the structured light module 1012” should read     -- the structured light module 1112 --
Paragraph [0215] line 4: “optical modules 1011A and 1011B” should read  -- optical modules 1111A and 1111B --
Paragraph [0216] lines 1-2: “the structured light module 1012 together with the raw image(s) obtained by the optical modules 1011A and 1011B” should read -- the structured light module 1112 together with the raw image(s) obtained by the optical modules 1111A and 1111B --
Paragraph [0217] lines 1-3: “the structured light module 1012 may be rigidly fixed to the optical tracking system 115, as illustrated in FIG. 10. In other examples, the structured light module 1012 can be integral with a separate handheld device with an affixed marker” should read -- the structured light module 1112 may be rigidly fixed to the optical tracking system 115, as illustrated in FIG. 11. In other examples, the structured light module 1112 can be integral with a separate handheld device with an affixed marker --
Paragraph [0218] line 4, line 5 and line 6: “structured light module 1012” should read -- structured light module 1112 --
Paragraph [0219] lines 1-2: “FIG. 13 illustrates a block diagram of an illustrative data processing system 1300 in which aspects of the illustrative embodiments are implemented” should read -- FIG. 14 illustrates a block diagram of an illustrative data processing system 1400 in which aspects of the illustrative embodiments are implemented --
Paragraph [0219] lines 2-3, line 5, lines 5-6, lines 7-8, lines 9-10 and line 11: “data processing system 1300” should read -- data processing system 1400 --
Paragraph [0220] lines 1-6: “In the depicted example, data processing system 1300 can employ a hub architecture including a north bridge and memory controller hub (NB/MCH) 1301 and south bridge and input/output (I/O) controller hub (SB/ICH) 1302. Processing unit 1303, main memory 1304, and graphics processor 1305 can be connected to the NB/MCH 1301. Graphics processor 1305 can be connected to the NB/MCH 1301 through, for example, an accelerated graphics port (AGP)” should read      --  In the depicted example, data processing system 1400 can employ a hub architecture including a north bridge and memory controller hub (NB/MCH) 1401 and south bridge and input/output (I/O) controller hub (SB/ICH) 1402. Processing unit 1403, main memory 1404, and graphics processor 1405 can be connected to the NB/MCH 1401. Graphics processor 1405 can be connected to the NB/MCH 1401 through, for example, an accelerated graphics port (AGP) --
Paragraph [0221] lines 1-9: “In the depicted example, a network adapter 1306 connects to the SB/ICH 1302. An audio adapter 1307, keyboard and mouse adapter 1308, modem 1309, read only memory (ROM) 1310, hard disk drive (HDD) 1311, optical drive (e.g., CD or DVD) 1312, universal serial bus (USB) ports and other communication ports 1313, and PCI/PCIe devices 1314 may connect to the SB/ICH 1302 through bus system 1316. PCI/PCIe devices 1314 may include Ethernet adapters, add-in cards, and PC cards for notebook computers. ROM 1310 may be, for example, a flash basic input/output system (BIOS). The HDD 1311 and optical drive 1312 can use an integrated drive electronics (IDE) or serial advanced technology attachment (SATA) interface. A super 11O (SIO) device 1315 can be connected to the SB/ICH 1302” should read -- In the depicted example, a network adapter 1406 connects to the SB/ICH 1402. An audio adapter 1407, keyboard and mouse adapter 1408, modem 1409, read only memory (ROM) 1410, hard disk drive (HDD) 1411, optical drive (e.g., CD or DVD) 1412, universal serial bus (USB) ports and other communication ports 1413, and PCI/PCIe devices 1414 may connect to the SB/ICH 1402 through bus system 1416. PCI/PCIe devices 1414 may include Ethernet adapters, add-in cards, and PC cards for notebook computers. ROM 1410 may be, for example, a flash basic input/output system (BIOS). The HDD 1411 and optical drive 1412 can use an integrated drive electronics (IDE) or serial advanced technology attachment (SATA) interface. A super 11O (SIO) device 1415 can be connected to the SB/ICH 1402 --
Paragraph [0222] line 1 and line 10: “the processing unit 1303” should read -- the processing unit 1403 --
Paragraph [0222] lines 2-3, line 6 and line 7: “the data processing system 1300” should read -- the data processing system 1400 --
Paragraph [0223] lines 1-6: “Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as the HDD 1311, and are loaded into the main memory 1304 for execution by the processing unit 1303. The processes for embodiments described herein can be performed by the processing unit 1303 using computer usable program code, which can be located in a memory such as, for example, main memory 1304, ROM 1310, or in one or more peripheral devices” should read -- Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as the HDD 1411, and are loaded into the main memory 1404 for execution by the processing unit 1403. The processes for embodiments described herein can be performed by the processing unit 1403 using computer usable program code, which can be located in a memory such as, for example, main memory 1404, ROM 1410, or in one or more peripheral devices --
Paragraph [0224] lines 1-5: “A bus system 1316 can be comprised of one or more busses. The bus system 1316 can be implemented using any type of communication fabric or architecture that can provide for a transfer of data between different components or devices attached to the fabric or architecture. A communication unit such as the modem 1309 or the network adapter 1306 can include one or more devices that can be used to transmit and receive data” should read -- A bus system 1416 can be comprised of one or more busses. The bus system 1416 can be implemented using any type of communication fabric or architecture that can provide for a transfer of data between different components or devices attached to the fabric or architecture. A communication unit such as the modem 1409 or the network adapter 1406 can include one or more devices that can be used to transmit and receive data --
  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 6 and 8-15 are allowed.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        



7/18/2022